t c memo united_states tax_court warren g buck and judith a buck petitioners v commissioner of internal revenue respondent docket no filed date glenn h ripa for petitioners john aletta for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following addi- tions to petitioners' federal_income_tax year additions to tax sec_6653 sec_6661 sec_6653 dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure additions to tax percent of the interest due on dollar_figure the issues for decision are are petitioners liable for for the additions to tax under sec_6653 and we hold that they are are petitioners liable for for the addition_to_tax under sec_6661 we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioners resided in plainfield new jersey at the time the petition was filed starting around upon completion of his medical train- ing petitioner warren g buck a physician specializing in internal medicine and cardiology was employed by the menlo park medical group menlo group where he has remained employed during all relevant periods during the year at issue petitioner judith a buck was employed by victory memorial hospital as a registered nurse and as of the date of the trial herein she was employed as a nurse practitioner at lutheran medical center around petitioners began using the accounting and tax_return preparation services of peter j amsterdam mr amster- hereinafter references to petitioner in the singular are to petitioner warren g buck dam a certified_public_accountant who was a partner of nicho- las j coscia mr coscia in the accounting firm of coscia and amsterdam coscia and amsterdam petitioners never had any problems with mr amsterdam's tax_return preparation services sometime during the early 1980's petitioner asked mr amsterdam on several occasions for recommendations regarding possible investment opportunities but mr amsterdam declined to make any such recommendations until around around that year mr amsterdam recommended to petitioner that he invest in ridge energy systems ridge energy a limited_partnership in which both mr amsterdam and mr coscia had invested and which mr amsterdam described to petitioner as a good investment that would allow petitioner to reduce his taxes through a tax_credit and at the same time make a profit based on petitioner's discussions with mr amsterdam and his review of a document that petitioner believed was a prospectus prospectus it was petitioner's understanding that saxon energy corporation saxon energy was to lease certain energy-saving cost-efficient heating and cooling systems energy systems to ridge energy ridge energy was to re-lease those systems to various businesses interested in reducing their heating and cooling costs and ridge energy was to derive a profit for its partners from that leasing activity before deciding whether to invest in ridge energy peti- tioner did not review a copy of any lease agreement that ridge energy may have had with saxon energy have or attempt to obtain an appraisal of the energy systems used by ridge energy know how those energy systems were to be marketed or know specifically how ridge energy was to make a profit during based on the advice of mr amsterdam and his review of the prospectus petitioner invested approximately dollar_figure in and became a 1-percent partner of ridge energy during that year ridge energy had partners including mr amsterdam and mr amsterdam's partner mr coscia at all relevant times before and after petitioner invested in ridge energy the investments of one or both petitioners consisted of their residence certain savings bonds interest- bearing accounts at certain financial institutions a life_insurance_policy two mortgages that petitioner inherited from his father around and an interest in tricat a facility in which petitioner invested around the time he joined the menlo group on the advice of another physician employed by that group at which certain medical tests were administered and to which certain physicians employed by the menlo group referred many of their patients on date ridge energy filed form_1065 u s partnership return of income for partnership return in which ridge energy claimed a loss of dollar_figure that consisted of lease expenses of dollar_figure management fees of dollar_figure and legal fees of dollar_figure ridge energy claimed a basis of dollar_figure for investment_tax_credit purposes in the energy systems that it leased from saxon energy petitioners filed a joint federal_income_tax return for return on or before date that was prepared by mr amsterdam they did not know how partnership deductions losses and investment tax_credits are calculated for federal_income_tax purposes and they relied on mr amsterdam to determine inter alia any such deductions losses and or credits that they claimed in their return including those arising as a result of petitioner's partnership_interest in ridge energy petition- ers claimed a total partnership loss of dollar_figure in schedule e supplemental income schedule of their return sched- ule e an attachment to petitioners' schedule e showed that that loss is attributable to a dollar_figure loss with respect to tricat the medical facility in which petitioner invested and a dollar_figure loss with respect to ridge energy the partnership in which petitioner invested in form_3468 computation of invest- ment credit included as part of their return petitioners claimed a basis for investment_tax_credit purposes of dollar_figure of which dollar_figure is attributable to ridge energy and an invest- ment tax_credit of dollar_figure of which dollar_figure is attributable to ridge energy on date respondent issued a notice of final_partnership_administrative_adjustment fpaa to the tax_matters_partner for ridge energy in which respondent disallowed the loss and the investment_tax_credit claimed by that partnership for on date an action was commenced in this court in ridge energy systems nicholas j and sandra coscia a partner other than the tax_matters_partner v commissioner docket no contesting the adjustments made in the fpaa on date this court entered a decision under rule b sus- taining respondent's disallowance of the deductions and the basis for investment_tax_credit purposes reported by ridge energy in its partnership return respondent determined in the notice_of_deficiency notice that petitioners are liable for for the additions to tax under sec_6653 and and a respondent imposed those additions to tax because of the underpayment in petitioners' return that is attributable to the loss of dollar_figure and the investment_tax_credit of dollar_figure with respect to ridge energy that they claimed in that return opinion petitioners bear the burden of proving that respondent's determinations in the notice are erroneous rule a 290_us_111 sec_6653 and sec_6653 imposes an addition_to_tax equal to five percent of the entire underpayment if any part of it is due to negligence or intentional disregard of rules or regulations if that addition_to_tax is imposed sec_6653 imposes a further addition_to_tax in an amount equal to percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence or intentional disregard of rules or regulations negligence is defined as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 under certain circumstances a taxpayer may avoid the additions to tax for negligence by showing that he or she reasonably relied on the advice of a competent professional 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however a taxpayer bears the responsibility for any negligent errors of his or her professional adviser see ameri- can properties inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered freytag v commissioner supra pincite in order for reliance on a professional adviser to excuse a taxpayer from the additions to tax for negligence the taxpayer must establish that the profes- sional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter see id petitioners argue that they are not liable for the additions to tax under sec_6653 and because petitioner reasonably relied on his tax adviser when he invested in ridge energy and they reasonably relied on that adviser when they claimed in their return the loss and credit with respect to that partnership petitioners contend that their reliance on mr amsterdam was reasonable because mr amsterdam had been their tax adviser from sometime around through the time of the trial in this case during that time they never had any problems with mr amsterdam's tax_return preparation services prior to mr amsterdam's recommending to petitioner that he invest in ridge energy petitioner had asked mr amsterdam on several occasions for recommendations regarding possible investment opportunities but mr amsterdam declined to make any such recommendations and both mr amsterdam and mr coscia were investors in ridge energy respondent counters that petitioners were negligent in relying on their tax adviser in investing in ridge energy and in petitioners argued at trial that because this court entered a decision pursuant to the parties' agreement in coscia v commis- sioner docket no 11093-95s date that the taxpayers in that case are not liable for the additions to tax under sec_6653 and with respect to adjustments attributable to their investment in ridge energy petitioners in this case should not be held liable for those additions to tax we reject that argument we are not bound in this case by any decision that we entered in another case involving additions to tax imposed upon another taxpayer who like petitioner was a partner in ridge energy and that was based on the agreement of the parties in that other case claiming in their return the loss and credit with respect to that partnership we agree with respondent claims of reasonable reliance upon an adviser have been rejected when the adviser upon whom the taxpayer relied knows nothing about the business in which that taxpayer invested e g 39_f3d_402 2d cir affg tcmemo_1993_480 petitioners have failed to show that mr amsterdam upon whom petitioner claims he relied and or mr coscia the only person whom the record discloses mr amsterdam consulted about ridge energy knew anything about the energy management activities of ridge energy had any investment or other experience that qualified them to be in a position to recommend that petitioner invest in ridge energy had or attempted to obtain an appraisal of the energy systems leased by that partnership or were not promoters for saxon energy nor did petitioners establish that they otherwise took steps to ensure themselves of the bona fides of investing in ridge energy petitioner testified that mr amsterdam gave him the prospectus which petitioner reviewed and that that prospectus contained inter alia a statement from a law firm that respondent does not argue that petitioners are liable for the additions to tax under sec_6653 and because they intentionally disregarded rules or regulations indeed petitioner testified that he was not aware whether or not mr amsterdam had any expertise in the area of energy manage- ment systems respondent audited a taxpayer who petitioner believed had invested in ridge energy around and that that audit did not give rise to additional taxes figures showing how a profit was supposed to be earned and the identity of the chairman of the board_of saxon energy who was a certified public accoun- tant there is no prospectus that is part of the trial record in this case based on petitioner's incomplete description of the contents of the prospectus that he testified he reviewed we do not find that it was reasonable and prudent to rely upon the promotional materials in it in deciding to invest in ridge energy see eg 92_tc_958 affd without published opinion 921_f2d_280 9th cir although petitioner testified that he invested in ridge energy with a good_faith intention to make a profit any such subjective profit_motive is not dispositive in deciding whether he acted negligently and the record does not establish that he or petitioner judith a buck made any independent investigation to determine how that profit was to be derived instead peti- we note that petitioners attached to their trial memorandum that the court had filed in this case a document that purports to be an information memorandum that apparently was prepared on behalf of saxon energy and that was to be used only by prospec- tive lessees of saxon energy assuming arguendo that that information memorandum were part of the trial record in this case we would not find that it was reasonable and prudent to rely on it in deciding to invest in ridge energy see eg 92_tc_958 affd without published opinion 921_f2d_280 9th cir tioner relied on mr amsterdam's representation that ridge energy was a good investment in addition although petitioner's testimony demonstrated that he understood that ridge energy proposed to lease the energy systems from saxon energy and in turn lease them to various businesses he did not know at the time he invested in ridge energy how those systems were to be marketed nor did he know specifically how ridge energy was to make a profit moreover when petitioner was asked on direct examination about whether he was concerned that during he invested approximately dollar_figure in ridge energy and yet claimed in his return a loss of dollar_figure and an investment_tax_credit of dollar_figure with respect to that partnership petitioner replied well i didn't have an opinion about it i thought that the deductions which were figured out by the certified public accoun- tant would be correct there is no evidence in the record indicating that petitioners questioned mr amsterdam about the loss and the credit claimed in their return with respect to ridge energy this court and other courts have found that a reasonable and prudent person would have asked a competent tax adviser whether a windfall similar to the one realized by peti- tioners were 'too good to be true ' see eg 990_f2d_893 6th cir quoting 92_tc_827 affg donahue v commissioner tcmemo_1991_181 we believe that a reasonable and prudent person who was earning over dollar_figure a year at the time petitioner decided to invest in ridge energy and who claims that he intended to earn a profit from an investment of approximately dollar_figure in certain energy systems allegedly worth dollar_figure would have independ- ently investigated the potential profitability of such an invest- ment or would have relied upon an adviser who had expertise in such an investment to make such an investigation this is especially true in the case of petitioner who is highly educated lacks significant investment experience and apparently has no expertise in the area of energy systems petitioners cite reile v commissioner tcmemo_1992_488 and eubanks v commissioner tcmemo_1990_227 to support their position that their reliance upon mr amsterdam was reason- able and prudent under the circumstances presented here how- ever both of those cases are distinguishable from the facts in this case in the reile case we found that the taxpayers there involved one of whom had only a high school education and the other of whom had one year of college and who invested solely on the advice of their financial and tax adviser in a partnership that was a tax_shelter were not liable for the additions to tax under sec_6653 and because they reasonably relied on that adviser unlike the taxpayers in reile v commissioner supra petitioners are highly educated in addition unlike petitioners' adviser mr amsterdam the adviser in the reile case was a financial planner as well as an accountant and the taxpayers in that case established that that adviser had investi- gated the partnership involved in that case and had concluded and advised the taxpayers therein that that partnership was of high quality that it would best satisfy their investment goals that he had spoken to representatives of that partner- ship and that he was satisfied with the investment reile v commissioner supra in eubanks v commissioner supra certain of the taxpayers were physicians taxpayer-physicians who owned and operated a medical clinic clinic that leased certain space leased space in an office building the clinic assigned its rights under that lease to a real_estate partnership partnership in which those taxpayer-physicians were partners and the partnership made certain expenditures to renovate the leased space and subleased it back to the clinic the taxpayers in eubanks relied upon professional tax_return_preparers to prepare their individual returns and the partnership's form_1065 the partnership claimed qualified_rehabilitation_expenditures in its form_1065 and the taxpayer-physicians claimed investment tax_credits arising from their respective shares of the partnership's claimed rehabilita- tion expenditures although the taxpayer-physicians in eubanks v commissioner supra testified that they provided their return preparers with all the information that they had regarding their tax returns they could not specifically state whether that information included a copy of the partnership's lease for the leased space respondent disallowed the investment tax_credits claimed by the taxpayers in eubanks and imposed the additions to tax under sec_6653 and because of inter alia the taxpayers' respective underpayments attributable to such claimed credits in contrast to respondent's position in the present case respondent did not contend in eubanks v commissioner supra that the tax_return_preparers should have further investi- gated the leasing transaction at issue in that case moreover unlike the instant case where respondent does not contend that there was some document or other information that petitioners withheld from mr amsterdam in eubanks respondent contended that the taxpayers must be found negligent because they did not show that they gave their return preparers a copy of the partnership's lease for the leased space and that they therefore did not establish that they provided their return preparers with complete information as required to avoid the imposition of the additions to tax for negligence we found in the eubanks case that the taxpayers were not liable for the additions to tax for negligence that were attributable to the claimed investment tax_credits because they reasonably relied on the advice of professional tax_return_preparers on a tax matter that was not self-evident in so holding we found that the partnership's lease was not fa- cially relevant to the investment tax_credits claimed in the taxpayers' returns and that to require them to have had the level of expertise necessary for them to have understood the relevance of that lease to their returns would be tantamount to holding those taxpayers to a higher standard than that of a reasonable and prudent person based on the entire record before us we find that peti- tioners have failed to satisfy their burden of proving that they did not act negligently when they claimed in their return a loss of dollar_figure and an investment_tax_credit of dollar_figure with respect to ridge energy accordingly we sustain respondent's determination for that year imposing the additions to tax under sec_6653 and sec_6661 sec_6661 imposes an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax exists where the amount of tax shown in the taxpayer's return is less than the amount required to be shown in his or her return sec_6661 in the case of an individual an understatement is substantial where it exceeds the greater of dollar_figure or percent of the tax required to be shown in the taxpayer's return sec_6661 in a case involving a tax_shelter like the saxon energy leasing program in question petitioner does not dispute that the saxon energy leasing program in question is a tax_shelter see schillinger v commis- sioner t c memo affd without published opinion continued the amount of the understatement is reduced by the portion of it that is attributable to the tax treatment of any item with respect to which the taxpayer has or had substantial_authority for his or her position and for which the taxpayer reasonably believed that the tax treatment was more_likely_than_not the proper treatment sec_6661 and c petitioners argue that they had substantial_authority for the loss of dollar_figure and the investment_tax_credit of dollar_figure that they claimed in their return with respect to ridge energy but they presented no evidence and make no argument that they believed that that return position regarding those items was more_likely_than_not the proper treatment petitioners further argue that they reasonably and in good_faith relied upon their tax adviser in claiming those items and that they are not liable for the addition_to_tax under sec_6661 respondent counters that petitioners did not have substan- tial authority for the tax treatment of the items that they claimed in their return with respect to ridge energy that it was not reasonable for them to rely on their tax adviser and that therefore petitioners are liable for the addition_to_tax under sec_6661 the regulations under sec_6661 provide in pertinent part continued f 3d 9th cir conclusions reached in legal opinions or opinions rendered by other tax professionals are not authority the authorities underlying such expressions of opinion where applicable to the facts of a particu- lar case however may give rise to substantial author- ity for the tax treatment of an item sec_1 b income_tax regs although petitioner testified that he relied upon petition- ers' tax adviser mr amsterdam to determine the loss and the credit in question there is no evidence in the record regarding what if any authority mr amsterdam relied on in determining petitioners' entitlement to those items although not altogether clear petitioners appear to argue that they are entitled under sec_6661 to a waiver of the addition_to_tax under sec_6661 because their understate- ment of income_tax was the result of relying upon mr amsterdam when petitioner invested in ridge energy and when they filed their return sec_6661 allows respondent to waive all or a portion of the addition_to_tax under sec_6661 upon a showing by the taxpayer that there was reasonable_cause for the understatement or a part thereof and that the taxpayer acted in good_faith the regulations under sec_6661 provide in pertinent part in making a determination regarding waiver of the penalty under sec_6661 the most important factor will be the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability under the law in addition circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer reliance on an information_return or on the advice of a professional such as an ap- praiser an attorney or an accountant would not necessarily constitute a showing of reasonable_cause and good_faith similarly reliance on facts that unknown to the taxpayer are incorrect would not neces- sarily constitute a showing of reasonable_cause and good_faith reliance on an information_return profes- sional advice or other facts however would consti- tute a showing of reasonable_cause and good_faith if under all the circumstances such reliance was reason- able and the taxpayer acted in good_faith sec_1 b income_tax regs sec_6661 does not state that the taxpayer's proof of reasonable_cause and good_faith will excuse the taxpayer from being held liable for the addition_to_tax imposed by that provi- sion rather that section provides that respondent may waive imposition of that addition_to_tax in cases in which she deter- mines that the taxpayer's failure was due to reasonable_cause and was premised on good_faith petitioners have not established that they submitted to respondent information relating to their reliance on their adviser mr amsterdam that would show that there was reasonable_cause for their understatement_of_tax for and that they acted in good_faith however assuming arguendo that petitioners requested a waiver under sec_6661 that respondent refused to grant the standard for review of respondent's decision not to grant any such request is whether respondent abused her discre- tion 91_tc_1079 we have found that petitioners failed to prove that they acted reasonably in claiming a loss and an investment_tax_credit in their return with respect to ridge energy on the record before us we further find that assuming arguendo that petition- ers sought a waiver under sec_6661 they have not estab- lished that respondent abused her discretion in not granting any such request based on the entire record before us we find that petition- ers have failed to satisfy their burden of proving that for they had substantial_authority for claiming in their return the loss of dollar_figure and the investment_tax_credit of dollar_figure with respect to ridge energy that that return position was more_likely_than_not the proper treatment and that assuming arguendo that petitioners requested a waiver under sec_6661 respondent abused her discretion in not granting any such re- quest accordingly we sustain respondent's determination imposing for the addition_to_tax under sec_6661 to reflect the foregoing decision will be entered for respondent
